Citation Nr: 0808834	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-40 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cervical 
radiculopathy, claimed as upper back disability. 

2.  Entitlement to service connection for a neck disability.   

3.  Entitlement to an initial compensable evaluation for left 
foot disability. 

4.  Entitlement to an initial compensable evaluation for 
right foot disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1999 to December 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for cervical 
radiculopathy, claimed as upper back disability, and a neck 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2005 correspondence, prior to the 
promulgation of a decision in the appeal, the veteran 
requested to withdraw his claim for an initial compensable 
evaluation for left foot disability.

2.  In a February 2005 correspondence, prior to the 
promulgation of a decision in the appeal, the veteran 
requested to withdraw his claim for an initial compensable 
evaluation for right foot disability.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the claim for an initial compensable 
evaluation for left foot disability have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the claim for an initial compensable 
evaluation for right foot disability have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  In a 
correspondence received in February 2005, the appellant 
withdrew his claims for initial compensable evaluations for 
right and left foot disabilities and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration of these issues.  Accordingly, the Board does 
not have jurisdiction to review these claims and they are 
dismissed.

Accordingly, the Board does not have jurisdiction to review 
the appeals and they are dismissed.


ORDER

The appeal as to an initial compensable evaluation for left 
foot disability is dismissed.

The appeal as to an initial compensable evaluation for right 
foot disability is dismissed.  

REMAND

The veteran claims that he has cervical spine disability with 
radiculopathy that had its onset in service.  An illegible 
note from L.J. Floresvilar, M.D. dated in August 2004 makes 
reference to the cervical spine, but it is not clear whether 
disability is identified.  There has been no attempt to 
obtain Dr. Floresvilar's treatment records.  See 38 C.F.R. § 
3.159(c)(1) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  In the 
event that a review of Dr. Floresvilar's records show that 
the veteran has a current cervical spine disability, the 
veteran should be afforded an examination to determine the 
nature and etiology of any such disabilities. 

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
veteran, the RO should obtain the 
treatment records of L.J. Floresvilar, 
M.D. and associate them with the claims 
folder.  All efforts to obtain the 
records should be fully documented.

2.	If, and only if, the records obtained 
from Dr. Floresvilar show that the 
veteran has a current cervical spine 
and/or radiculopathy into the upper 
extremities, the veteran should be 
afforded a VA spine examination to 
determine the etiology of any such 
disability.  The claims folder should 
be made available to the medical 
professional providing the opinion for 
review in conjunction with rendering 
the opinion.  The report of examination 
should reflect that the claims folder 
was reviewed.

For each cervical spine disability or 
disability exhibited by upper extremity 
radiculopathy found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to his 
period of active service.  Any opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  

3.	The RO should then readjudicate the 
claims for service connection for 
cervical spine disability and neck 
disability.  If the decision remains 
adverse to the veteran in any way, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board for the purpose of appellate 
disposition.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


